DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell U.S. Patent No. 6366250, in view of Hancock U.S. Pub. No. 2008/0319285.

Regarding claim 1, McConnell in figures 4-6 discloses a wearable antenna device comprising an antenna part (antennas 60, 62, 64) attached to a part of a garment including a body accommodation part (wrist bands/straps 30 in Fig. 1-6) configured to accommodate a part of a body (wrist), and a functional element (shield elements 80, 83, 85-87) arranged in a position of the garment (strap portion 34) in such a way that at least a part of the functional element (80, 83, 85-87) is opposed to the antenna part (60, 62, 64) with the body accommodation part (30) interposed therebetween. 
McConnell does not disclose: “wherein the functional element is an element configured to reflect, toward the antenna part, radio waves that have come from a front side of the antenna part and reached the functional element, wherein, when the garment is worn by a human, the radio waves reflected by the functional element pass through a human body and then enter the antenna part.”
However, Hancock in figures 1 and 3-7 teaches a wearable antenna device wherein the functional element (first antenna 70 or second antenna 71) is an element configured to reflect (para. 49 and 52), toward the antenna part (70/71), radio waves (microwaves) that have come from a front side of the antenna part (70/71) and reached the functional element (70/71), wherein, when the garment (clip arrangement 90 and fasteners 91,92) is worn by a human (para. 75), the radio waves reflected by the functional element (70/71) pass through a human body (biological tissue structure 80) and then enter the antenna part (70/71).


Regarding claim 2, McConnell in figures 4-6 discloses a wearable antenna device wherein one of the antenna part (60, 62, and/or 64) and the functional element (80, 83, and/or 85-87) is arranged on a front surface side of the garment (34) and the other one of the antenna part (60, 62, and/or 64) and the functional element (80, 83, and/or 85-87) is arranged on a back surface side of the garment (34).

Regarding claim 3, McConnell in figure 2 discloses a wearable antenna device wherein the antenna part (62/64) and the functional element (82/84) are arranged on an inner side, which is a side of the garment (30/34) that is close to the body.



Regarding claim 5, McConnell in figures 2-6 discloses a wearable antenna device wherein the antenna part (60, 62, and/or 64) and the functional element (80, 83, and/or 85-87) each include at least one of a conductive thread, cloth, ink, and film, and have flexibility. (See McConnell 3:42-4:11)

Regarding claim 6, McConnell in figures 2-6 discloses a wearable antenna device comprising an attachment/detachment mechanism (clasp device 40) for a garment (30/34) configured to attach one or both of the antenna part (60, 62, and/or 64) and the functional element (80, 83, and/or 85-87) to the garment (30), wherein the attachment/detachment mechanism for the garment includes at least one of a surface fastener, a fastener, a button, and a snap button. (See 4:31-49)

Regarding claims 8 and 9, McConnell discloses a wearable antenna device wherein the functional element (80, 83, and/or 85-87) reduces intensity of radio waves (Abstract: Shield the antenna from external effects) incident on the antenna part (60, 62, and/or 64) through the functional element (80, 83, and/or 85-87); and


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell and Hancock, as applied to claim 1 above, and further in view of Fratti (U.S. Patent Application Pub. No. 2013/0099956).

Regarding claim 7, the McConnell/Hancock combination does not explicitly discloses a wearable antenna device wherein a radio wave absorber is provided in the functional element.
However, in the same field of endeavor, Fratti in figures 1-4 and Para. 11 teaches a wearable device wherein a radio wave absorber is provided in the functional element (dual-layer structure 102).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of McConnell, Hancock and Fratti to form the claimed invention in order to reduce the radio frequency energy absorbed by a user of a wireless communication device. (Fratti Para. 11)

Response to Arguments
Applicant amended claim 1. No new matter was introduced. Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845